Citation Nr: 1424158	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 10, 2009, for an award of service connection for tinnitus.  

2.  Whether the rating reduction from 10 percent to noncompensable (zero percent) for bilateral hearing loss, effective March 16, 2011, was proper. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to January 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

By rating decision dated in July 2012, the RO granted service connection for PTSD, evaluated as 30 percent disabling, and reduced the evaluation assigned for his bilateral hearing loss.  The Veteran, in his substantive appeal regarding the issue of earlier effective date for tinnitus, submitted a notice of disagreement to the rating reduction for his bilateral hearing loss.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of whether the rating reduction from 10 percent to noncompensable (zero percent) for bilateral hearing loss, effective March 16, 2011, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

In a Hearing Memorandum submitted in March 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA that the Veteran wished to withdraw his appeal seeking an earlier effective date for tinnitus; there are no questions of fact or law remaining before the Board in this matter.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of an effective date earlier than September 10, 2009, for an award of service connection for tinnitus.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding the issue of an effective date earlier than September 10, 2009, for an award of service connection for tinnitus, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Earlier Effective Date

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In a March 2014 Hearing Memorandum, the Veteran's representative stated, on behalf of the Veteran, that the Veteran wished to withdraw his appeal as to entitlement to an effective date earlier than September 10, 2009, for an award of service connection for tinnitus that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  


ORDER

The appeal seeking an effective date earlier than September 10, 2009, for an award of service connection for tinnitus is dismissed.  


REMAND

Regarding whether the rating reduction from 10 percent to noncompensable (zero percent) for bilateral hearing loss, effective March 16, 2011, was proper, the substantive appeal submitted by the Veteran regarding the issue of earlier effective date for tinnitus included language that may be taken as a notice of disagreement with the reduction of the evaluation for his hearing loss.  As a consequence, he has sought to appeal the reduction.  As pointed out by his representative, to date, he has not received a Statement of the Case (SOC) related to this issue, so this claim must be remanded for compliance with Manlincon.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided an SOC on the issue of whether the rating reduction from 10 percent to noncompensable (zero percent) for bilateral hearing loss, effective March 16, 2011, was proper.  If and only if, the Veteran files a timely substantive appeal, should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


